DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to as being rejected under double patenting,  but would be allowable if the terminal disclaimer filed to disclaim the terminal portion of any patent granted on the subject application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-8 of U.S. Patent No. 11,216. 853.   
Although the claims at issue are not identical, they are not patentably distinct from each other because :  though the wordings are different, the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  17/537,780 differ from the patent by stating “at least one advertiser” vs “a plurality of advertiser” .  While the nature of the recited element is different by reciting one advertiser instead, plurality advertiser, however do not result in a patentable distinction, in either case. This limitation in the communication  step however is deemed as irrelevant in the inventive concept as it does not participate and/or linked to other steps in a patentable manner. Further, it is widely known in the art that, in order to effectively preserve record for future reference and/or problem diagnostics, logging of communication is merely a routine work contemplatable by one of ordinary skill in the art.

The closest prior art to the Applicants’ claimed invention:

Carmichael et al (US Pub., 2009/0070221 A1) discloses the invention is directed to systems and methods for immersive advertising on a wide area network, such as the Internet or World Wide Web. Immersive advertisements are customized presentations developed and imbedded within the body of web content (abstract), this marketing usually falls into one of two categories, either placing "banner advertisement" on a particular web page or using an entire web page or web site as an advertisement (paragraph [0005]), immersive advertisements are customized presentations developed and embedded within the body of web content (paragraph [0009]) and an immersive advertisement is displayed as a static image in a compilation of images concentrated within a web page. Rather than being discrete, banner type ads, static immersive advertisement are focused on, and blend with, the overall experience or feel of the web site (paragraph [0012]).

Santillan et al (US Pub., 2014/0125702 A1) discloses a system and method for generating an immersive virtual environment using real-time augmentation of geo-location information (see abstract) , the filmed content may be previously filmed or concurrently streamed from the user's device. If the content is concurrently streamed from the user's device, the virtual environment is overlaid on the user generated content (paragraph [0008]).
Olson et al (Pub., No., 2009/0106671 A1) discloses a method for producing and presenting a virtual immersive multimedia presentation in a virtual world environment. The method includes obtaining access to a plurality of digital multimedia, obtaining access to a virtual world environment capable of displaying digital multimedia (abstract)

Williamson et al. (US Pub., No., 2004/0104935 A1) discloses a virtual reality immersion system provides a head mounted display that contains a video camera and a video display. A plurality of target markers are distributed within a virtual environment room where each target is distinct from all other targets in the virtual environment room and distinct from rotated versions of itself(abstract).
Rom et al (US Pub., 2006/0105841 A1) discloses the invention is a system for displaying objects within an interactive game program, in which, the objects can be added during the game program creation and afterwards. Additionally, a component within the game program itself updates these objects and communicates with a centralized server that manages and controls the objects through a number of utilities (abstract) and the game displays the immersive ads according to the shape of the objects they are on and according to the viewing transformation of the game (paragraph [0040]). 

  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/            Primary Examiner, Art Unit 3682